PER CURIAM.
Appellants, defendants in the trial court, seek by these consolidated appeals reversal of the judgments entered in favor of the plaintiffs pursuant to a directed verdict on the issue of liability and a jury verdict assessing damages for plaintiffs, resulting' from Aileen Rivera being bitten by á dog owned by appellants, Mr. and Mrs. Monta-lvo.
Appellants contend that the trial court erred in directing a verdict for the plaintiffs on the question of liability.
*203It is also contended that the judgment was so excessive as to warrant a new trial or a remittitur.
We have carefully considered the points on appeal in the light of the record, briefs and arguments of counsel and we have concluded that no reversible error has been demonstrated, therefore, the judgments appealed are affirmed.
Affirmed.